EXHIBIT 21.0 SUBSIDIARIES OF THE REGISTRANT AS OF FEBRUARY 7, STATE/ PROVINCE COUNTRY CPI Corp. Delaware United States Consumer Programs Incorporated Missouri United States d/b/a Sears Portrait Studios Centrics Technology, Inc. Delaware United States d/b/a searsphoto.com CPI Images, L.L.C. Missouri United States d/b/a Sears Portrait Studios CPI Research and Development. Inc. Delaware United States myportraits.com, Inc. Missouri United States Consumer Programs Partner, Inc. Delaware United States CPI Portrait Studios de Mexico S. de R.L. de C.V. Monterrey, Nuevo Leon Mexico Texas Portraits, L.P. Delaware United States CPI Technology Corp. Missouri United States LBP Partnership Missouri United States P & W/LBP Partnership Missouri United States CPI Prints Plus, Inc. Delaware United States Ridgedale Prints Plus, Inc. Minnesota United States CPI International Holdings, Inc. Delaware United States CPI Corp. d/b/a Sears Portrait Studios Nova Scotia Canada CPI Canadian Holdings, Inc. Delaware United States CPI Portrait Studios of Canada Corp. Nova Scotia Canada CPI Canadian Images Ontario Canada American Studios de Mexico, S.A. de C.V. Not Applicable Mexico Image Source, Inc. Missouri United States
